Case 3:20-cv-00856-DWD Document 33 Filed 01/25/21 Page 1 of 6 Page ID #142




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PETER FOWLER,                             )
                                           )
                      Plaintiff,           )
                                           )
 vs.                                       )          Case No. 20-cv-856-DWD
                                           )
 LUCAS BOHNERT,                            )
 JOSEPH CHILDERS,                          )
 DANIEL DEWESSE,                           )
 NICK PUCKETT, and                         )
 ANTHONY WILLS,                            )
                                           )
                      Defendants.          )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On August 31, 2020, Plaintiff Peter Fowler, an inmate in the custody of the Illinois

Department of Corrections, filed a motion for preliminary injunction (Doc. 1), which the

Court construed both as a request for injunctive relief and as a complaint. The Court

screened the motion pursuant to 28 U.S.C. § 1915A and allowed a single claim to proceed:

       Count 1: Eighth Amendment conditions of confinement claim against
       Defendants Borwin and Childrens for refusing [Plaintiff] protective
       custody and keeping him in a dangerous situation.

(Doc. 10, p. 2, 7). Borwin and Childrens were identified as internal affairs officers, and the

Court added Anthony Wills, Warden of Menard Correctional Center, in his official

capacity for purposes of carrying out any injunctive relief that may be ordered.

Defendants answered the complaint on November 9, 2020, and Defendants were

identified further as Joseph Childers and Lucas Bohnert in the answer. (Doc. 27).

       By motion dated November 16, 2020, Fowler seeks leave to file an amended
Case 3:20-cv-00856-DWD Document 33 Filed 01/25/21 Page 2 of 6 Page ID #143




complaint. (Doc. 28). Defendants did not respond to his motion, but the proposed

amended complaint is subject to the restrictions of the Prison Litigation Reform Act

(PLRA), which requires that district courts perform a screening function and dismiss any

non-meritorious claims. See 28 U.S.C. § 1915A. Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who is immune by law from such relief must be

dismissed. 28 U.S.C. § 1915A(b). Accordingly, the Court will review the proposed

amended complaint and will dismiss any improper claims.

                       ALLEGATIONS IN THE AMENDED COMPLAINT

       At this stage, Fowler’s pro se allegations are to be liberally construed. See Rodriguez

c. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009). In his proposed amended

complaint, Fowler alleges that he shared a cell with a cellmate who was a leader of a gang

while he was incarcerated at Lawrence Correctional Center (“Lawrence”). He claims that

he was assigned to a cell with this dangerous individual, who bullied and assaulted him,

in retaliation for lawsuits he filed against staff and correctional officers. Fowler also

alleges that his former cellmate has put a “hit” out to have Fowler killed and that Fowler

is at risk of being killed as long as he remains in general population at any IDOC facility.

       Fowler alleges that Brandon Dewesse, a lieutenant supervisor in internal affairs at

Lawrence, conspired with Nick Puckett, an internal affairs investigator at Lawrence, to

ensure that the placement office denied Fowler’s requests for a new cell assignment or

institutional transfer. He alleges that Puckett and Dewesse were involved in ensuring that
Case 3:20-cv-00856-DWD Document 33 Filed 01/25/21 Page 3 of 6 Page ID #144




he remained housed with his dangerous cellmate. He maintains that he was warned by

Dewesse and Puckett that he would be sent to maximum security if he secured a transfer.

       On February 11, 2020, Fowler was transferred from segregation at Lawrence

Correctional Center (“Lawrence”) to segregation at Menard Correctional Center

(“Menard”) due to the life-threatening situation at Lawrence. Fowler explains that he got

into a fight with his cellmate before the transfer. Defendant Lucas Bohnert, an internal

affairs officer at Menard, interviewed Fowler on February 11, 2020, and Fowler requested

protective custody during the interview. The request was denied. On March 4, 2020,

Defendant Joseph Childers, also an internal affairs officer at Menard, spoke with Fowler,

and Fowler again requested protective custody but was denied. He also requested

medical treatment while at Lawrence because his shoulder aches when he sleeps on his

left side from being body slammed by his cellmate. He seeks money damages and

injunctive relief.

       Based on the allegations in the proposed amended complaint, the Court designates

the following counts:

       Count 1:      First Amendment retaliation claim against Defendants
                     Dewesse and Puckett for subjecting Plaintiff to a dangerous
                     cellmate in retaliation for Plaintiff filing lawsuits against
                     staff and officers at Lawrence Correctional Center; and

       Count 2:      Eighth Amendment claim against Defendants Bohnert and
                     Childers for failing to protect Plaintiff from danger by
                     refusing him protective custody despite the risk he faces by
                     remaining in general population housing.

Any other claim mentioned in the proposed amended complaint but not addressed

herein is dismissed without prejudice as inadequately pleaded under Bell Atlantic Corp.
Case 3:20-cv-00856-DWD Document 33 Filed 01/25/21 Page 4 of 6 Page ID #145




v. Twombly, 550 U.S. 544, 570 (2007). Defendant Anthony Wills remains a party to this

action solely in his official capacity for purposes of implementing any injunctive relief

that is ordered in the future. The proposed amended complaint does not allege that Wills

engaged in the above-described conduct.

                                          COUNT 1

       To succeed on a claim of First Amendment retaliation, a plaintiff must show that

(1) he engaged in activity protected by the First Amendment; (2) he suffered a deprivation

that would likely deter First Amendment activity in the future; and (3) the First

Amendment activity was at least a motivating factor in the defendant’s decision to take

the retaliatory action. See Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). An inmate

has a constitutional right to file lawsuits as part of his right of access to the courts under

the First Amendment. Here, Fowler adequately pleads that Defendants Dewesse and

Puckett ignored the danger presented by his cellmate, or intentionally subjected him to

the dangerous cellmate, in retaliation for lawsuits Fowler filed while at Lawrence. As

such, Count 1 will proceed against both Dewesse and Puckett.

                                          COUNT 2

       The Eighth Amendment prohibition on cruel and unusual punishment places a

duty on prison officials to protect prisoners from violence at the hands of other prisoners.

See Farmer v. Brennan, 511 U.S. 825, 833 (1994). To establish a violation of this right, a

prisoner must demonstrate that a prison official was deliberately indifferent to an

excessive risk to the prisoner’s health or safety, which includes an objective and a

subjective component. Id. First, the harm to which the prisoner was exposed must be one
Case 3:20-cv-00856-DWD Document 33 Filed 01/25/21 Page 5 of 6 Page ID #146




that is objectively serious. See Sinn v. Lemmon, 911 F.3d 412, 419 (7th Cir. 2018). Second,

the prison official must have actual knowledge of the risk to the inmate. Id. “[A]

generalized risk of violence is not enough, for prisons are inherently dangerous places.”

Wilson v. Ryker, No. 11-2086, 451 Fed. Appx. 588, 589 (7th Cir. Dec. 12, 2011)(internal

citations and quotations omitted). Instead, a plaintiff must allege “a tangible threat to his

safety or well-being” and “a substantial risk of future harm.” Id.

       While it presents a close call, the Court finds that Fowler adequately pleads his

Eighth Amendment claim. He alleges that he told both Defendant Bohnert and Defendant

Childers that he was in danger in general population and that he asked for protective

custody. His requests were based on a belief that there was a “hit” on him, which could

rise to the level of being a tangible threat to his safety. As such, Count 2 will proceed

against both Defendants.

                                       CONCLUSION

       For the above-stated reasons, Plaintiff Peter Fowler’s motion for leave to file an

amended complaint (Doc. 28) is GRANTED. The Clerk of Court shall docket Plaintiff’s

proposed amended complaint. Plaintiff’s claims against Defendants Brandon Dewesse

and Nick Puckett in Count 1 and against Defendants Lucas Bohnert and Joseph Childers

in Count 2 will proceed. Defendant Anthony Wills, Warden of Menard Correctional

Center, remains a party to this capacity in his official capacity only for purposes of

implementing any injunctive relief that is ordered.

       The Clerk of Court is DIRECTED to CORRECT the docket sheet to reflect that

Internal Affairs Childrens is Joseph Childers and that Internal Affairs Borwin is Lucas
Case 3:20-cv-00856-DWD Document 33 Filed 01/25/21 Page 6 of 6 Page ID #147




Bohnert. The Clerk is further DIRECTED to add Brandon Dewesse and Nick Puckett to

the docket sheet and to prepare for them: (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons) and (2) Form 6 (Waiver of Service of Summons). The Clerk

is DIRECTED to mail these forms and a copy of the amended complaint to Defendants’

place of employment. If a defendant fails to sign and return the waiver of service of

summons (Form 6) to the Clerk within 30 days from the date the forms were sent, then

the Clerk shall take appropriate steps to effect formal service on that Defendant, and the

Court will require that Defendant to pay the full costs of formal service to the extent

authorized by the Federal Rules of Civil Procedure.

      SO ORDERED.

      Dated: January 25, 2021



                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge
